Title: Lists of Tenants, 18 September 1785
From: Washington, George,Shaw, William
To: 



[Mount Vernon, 18 September 1785]

List of Ballances due His Excelly—Genl Washington by his Tennants in Berkely County, to Date 25th Decr 1784—


               
                  [Lot] Nos.
                  18th Septr 1785
                  
                  
              
               
                  1
                  Mr John Reiley
                  
                  £ 30.  
               
               
                  2
                  Mr Moses Collett
                  
                  30.  
               
               
                  3
                  Mr Abram Swanger not Entd
                  
                  
               
               
                  4
                  Mr Joseph Kersins
                  
                  36.  
               
               
                  5
                  Mr William Bartless not Entd
                  
                  
               
               
                  ⟨6⟩
                  Mr Anthony Gholston
                  
                  26.  
               
               
                  7
                  Mr Saml Scratchfield leas’d David Rankin Examine Scratchfield acct ⟨illegible⟩ 26
                  
                  22.  
               
               
                  ⟨8⟩
                  Mr Saml Bailley not Entd
                  
                  
               
               
                  ⟨9⟩
                  Mr Francis Whiting Esqr.
                  
                  199. 8
               
               
                  List of Ballances due His Excelly Genl Washington by his Tennants in Fauquier & Loudon, to Date 25th Decr 1784
               
               
                  Lott Nos.
                  June 18th 1785
                  
                  
               
               
                  1
                  Mr Peter Romine
                  
                  £ 44.  
               
               
                  2
                  Mr Jas Dinson
                  
                  78.  
               
               
                  3
                  Mr Michael Henry, Leas’d Israel Morris
                  
                  57.  
               
               
                  4
                  Mr Jas Ballinger
                  
                  52.  
               
               
                  5
                  Mr Thos Slater, Leas’d Francis Ballinger
                  
                  52.  
               
               
                  6
                  Mr David Keas, Held by Saml Taylor
                  
                  25.  
               
               
                  7
                  Mr John Oliphant, Leas’d to William Thomson & Bot of John Dyers
                  
                  16.⟨mutilated⟩
               
               
                  8
                  Mr Richd Watts, Leas’d to Geo. Russell
                  
                  2⟨7.mutilated⟩
               
               
                  9
                  Leas’d Mr Edwd Wisely but not Entd
                  
                  
               
               
                  10
                  Mr Lewis Lamart, His rect Inclosed
                  
                  
               
               
                  11 & 12
                  Mr Thos West, for One Halfe, Leas’d to William Wood
                  }
                  17.⟨mutilated⟩
               
               
               
                  11 & 12
                  Mr Jos. Milnor, for One Half, Leas’d William Wood, & by West to Do
                  }
                  54.⟨mutilated⟩
               
               
               
               
                  13 & 14
                  Mr Ezekiel Phillips, Leas’d John Dyers
                  
                  
               
               
                  16
                  Mr Ezekiel Phillips, Leas’d Abram Morgan
                  
                  20.  
               
               
                  15
                  Mr William Donaldson
                  
                  28.  
               
               
                  17
                  Mr Jas Deermont, Leas’d to Thos Loyd
                  
                  31.17.7 
               
               
                  18
                  Vacant, or not Leas’d
                  
                  
               
               
                  19
                  Mr Deel Clymans
                  
                  47.18.4 
               
               
                  20
                  Leas’d Mr Isaac Milnor, but not Entd
                  
                  
               
               
                  16
                  Mr Abram Morgan, that Leas’d it of John Glascock, owes a Ball.
                  }
                  58.4 ⟨mutilated⟩
               
               
            
